Exhibit 10.1

AMENDMENT TO REGISTRATION RIGHTS AGREEMENTS

This Amendment (the “Amendment”), dated as of September 30, 2019, is made to
those certain Registration Rights Agreements (the “Registration Rights
Agreements”), dated as of July 11, 2019 (effective as of July 15, 2019), and
August 15, 2019 between Delcath Systems, Inc. (the “Company”) and the purchasers
signatories thereto. Capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Registration Rights Agreements.

WHEREAS, pursuant to Section 2(d)(iv) of the Registration Rights Agreements, the
Company will incur certain penalties if “a Registration Statement registering
for resale all of the Registrable Securities is not declared effective by the
Commission by the Effectiveness Date of the Initial Registration Statement;” and

WHEREAS, the “Effectiveness Date” is defined as “the 75th calendar day following
the date of the July Registration Rights Agreement (or, in the event of a “full
review” by the Commission, the 120th calendar day following the date of the July
Registration Rights Agreement);” and

WHEREAS, on August 21, 2019, the Company filed the Initial Registration
Statement with the Commission; and

WHEREAS, on September 11, 2019, the Company received a comment letter from the
Commission which stated in relevant part that “We have limited our review of
your registration statement to those issues we have addressed in our comments.”
Notwithstanding this statement, one of the Commission’s comments questioned the
Company’s entire authority to register the Registrable Securities using the
Initial Registration Statement, and the Holders’ ability to utilize it for the
purpose of re-selling the Registrable Securities. The Company spent significant
time and resources preparing a response to this comment and, on September 25,
2019, filed an amendment to the Initial Registration Statement and a cover
letter containing the Company’s response to this and the other comments of the
Commission; and

WHEREAS, although the Commission phrased its review of the Initial Registration
Statement as being “limited” to certain issues, the Company believes that due to
the significance and scope of their main comment, the Company had to incur the
same level of effort to respond to this comment as would have been required had
the Commission undertaken a “full review,” which would have given the Company a
period of 120 days to achieve effectiveness without incurring penalties; and

WHEREAS, pursuant to Section 6(f) of the Registration Rights Agreements, the
Registration Rights Agreements may be amended by the written consent of the
Company and Holders of at least a majority in interest of the Registrable
Securities; and

WHEREAS, the Company and Holders of at least a majority in interest of the
Registrable Securities desire to amend the definition of “Effectiveness Date” in
the Registration Rights Agreements in order to give the Company 120 days
following the date of the July Registration Rights Agreement to achieve
effectiveness without incurring penalties.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

  1.

Definition of Effectiveness Date. The parties hereby agree to amend the
definition of Effectiveness Date in Section 1 by deleting the language appearing
in strikethrough below, such that the definition shall hereafter read in its
entirety as follows:

“Effectiveness Date” means, with respect to the Initial Registration Statement
required to be filed hereunder, the 75th calendar day following the date of the
July Registration Rights Agreement (or, in the event of a “full review” by the
Commission, the 120th calendar day following the date of the July Registration
Rights Agreement) and with respect to any additional Registration Statements
which may be required pursuant to Section 2(c) or Section 3(c), the 60th
calendar day following the date on which an additional Registration Statement is
required to be filed hereunder (or, in the event of a “full review” by the
Commission, the 90th calendar day following the date such additional
Registration Statement is required to be filed hereunder); provided, however,
that in the event the Company is notified by the Commission that one or more of
the above Registration Statements will not be reviewed or is no longer subject
to further review and comments, the Effectiveness Date as to such Registration
Statement shall be the fifth Trading Day following the date on which the Company
is so notified if such date precedes the dates otherwise required above,
provided, further, if such Effectiveness Date falls on a day that is not a
Trading Day, then the Effectiveness Date shall be the next succeeding Trading
Day.

The amendment to the Registration Rights Agreements set forth herein shall take
effect upon receipt of this Amendment and amendments to the Registration Rights
Agreements in substantially similar form to this Amendment, which together
represent a majority in interest of Holders of the then outstanding Registrable
Securities.

Except as expressly set forth above, all of the terms and conditions of the
Registration Rights Agreements shall continue in full force and effect after the
execution of this agreement and shall not be in any way changed, modified or
superseded by the terms set forth herein.

This Amendment may be executed in two or more counterparts and by facsimile or
“.pdf” signature or otherwise, and each of such counterparts shall be deemed an
original and all of such counterparts together shall constitute one and the same
agreement.

[signature pages follows]

 

2



--------------------------------------------------------------------------------

This Amendment is effective as of the date hereof.

 

DELCATH SYSTEMS, INC. By:   /s/ Jennifer K. Simpson Name:   Jennifer K. Simpson
Title:   President & CEO

[Holder signature pages follow]

 

3



--------------------------------------------------------------------------------

HOLDER: Altium Growth Fund LP By:   /s/ Mark Gottlieb Name:   Mark Gottlieb
Title:   COO

[Signature Page to DCTH Amendment]

 

4



--------------------------------------------------------------------------------

HOLDER: Rosalind Master Fund LP (“RMF”) By:   /s/ Steven Salamon Name:   Steven
Salamon Title:   President, Rosalind Advisors, Inc. (adviser to RMF)

[Signature Page to DCTH Amendment]

 

5



--------------------------------------------------------------------------------

HOLDER: Rosalind Opportunities Fund I LP (“ROFI”) By:   /s/ Steven Salamon Name:
  Steven Salamon Title:   President, Rosalind Advisors, Inc. (adviser to ROFI)

[Signature Page to DCTH Amendment]

 

6